Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “ Agreement ”), is entered into as of this 13th day of September, 2013 by and between THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation, with its corporate headquarters located at 64 East Broadway Blvd., Tucson, Arizona, 85701 (the “ Company ”), and ROBERT E. WILSON an individual residing at 6229 East Alta Hacienda Drive, Scottsdale, AZ 85251 (“ Employee ”). BACKGROUND WHEREAS , the Company and Employee entered into that certain Letter Agreement, dated November 19, 2012 (the “ Letter Agreement ”); WHEREAS , pursuant to the Letter Agreement, Employee was appointed as the Executive Vice President and Chief Financial Officer of the Company, effective as of November 19, 2012 (the “ Effective Date ”); and WHEREAS , as contemplated by the Letter Agreement, the Company and Employee desire to enter into this Agreement to fully document the arrangements and agreements set forth in the Letter Agreement and to replace the Letter Agreement. NOW, THEREFORE , in consideration of the facts, mutual promises and covenants contained herein and intending to be legally bound hereby, the parties hereto agree that, effective retroactively to the Effective Date, the Letter Agreement is terminated and shall no longer have any force or effect, and hereby further agree: 1. Employment and Term . The Company hereby agrees to employ Employee and Employee hereby agrees to work in the employ of the Company. Such employment will have a term (the “ Term ”) commencing as of the Effective Date and, if not previously terminated in accordance with the terms of this Agreement, ending at the close of business on December 31, 2014. Employee’s employment may continue hereunder following the Term. Employee’s employment, whether during the Term or thereafter, shall be subject in all respects to the terms and conditions set forth in this Agreement, as well as to all of the Company’s policies and rules that are binding on executive employees generally. 2. Office and Duties . (a) During the Term, Employee shall serve as Executive Vice President and Chief Financial Officer of the Company, and shall report directly to the Chief Executive Officer of the Company (the “
